 434DECISIONSOF NATIONALLABOR RELATIONS BOARDEastman Broadcasting Company,Inc. and National As-sociation of Broadcast Employees and Technicians,AFL-CIO-CLC, anditsLocalNo. 46. Case 7-CA-8148September29, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn August 25, 1971, Trial Examiner George L.Powell issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and finds, in accord with certain exceptions ofRespondent, that the case should properly be deferredto the grievance-arbitration machinery agreed to bythe parties for the resolution of contract-based dis-putes. The Board has therefore decided to affirm onlythose of the Trial Examiner's rulings, findings, andconclusions which are consistent with its Decisionand Order.As set forth more fully in the Trial Examiner'sDecision, this is a Section 8(a)(5) and (1) case in whichthe complaint alleged that Respondent, owner of theradio station, unilaterally effected certain changes injob duties of its employees during the term of twoapplicable collective-bargaining contracts' and there-by modified applicable provisions of those contractswithout complying with the provisions of Section 8(d)of the Act. One contract covers all announcers andtraffic and continuity employees; and the other, allengineersand technicians. Both units are representedby NABET, Charging Party, and each of the con-tracts here involved was effective for an initial 3-yearterm effective May 1, 1969.2The Trial Examiner found in accord with Gener-al Counsel's position on all points at issue.Respondent excepts to the Trial Examiner's find-ings principally on the ground that the alleged viola-tions involve arbitrable disputes arising under theparties' bargaining contracts, each of which containsan identical three-step grievance mechanism culmi-nating in binding arbitration. Referring to the princi-iThe relevant provisions of the contracts which Respondent is alleged tohave violated are set out in the Trial Examiner'sDecision.2 Each contract contained an automatic renewal clause.pies enunciated in ourCollyercase,3Respondent con-tends the Board should withhold exercise of its reme-dialauthority in deference to . the grievance-arbitration mechanism agreed on by the parties. Wefind merit in this contention.A. The Alleged Unilateral ActionsThe complaint's broad averment that Respondentviolated the good-faith bargaining duties imposed bythe Act is particularized in three counts. Each countdescribes an asserted unilateral transfer of specific jobduties from one unit's members to the other's; andeach rests on the work jurisdiction definition of eachseparate unit's work in the applicable contract. Twoof the three alleged unilateral work transfers areclaimed to be in breach of the work jurisdiction claus-es contained in the engineer-unit contract; the other,in breach of the work jurisdiction clauses containedin the announcer-unit contract.1.The allegedreassignmentof announcerwork to engineersThis part of the complaint alleges that Respondentassignedthe- broadcast work of anannouncer to anengineer. The allegation was litigated on the basis ofevents described by General Counsel'switness,Mi-chael Ryan .4 Ryan was a member ofthe engineer unitwho had, at times following the execution of the cur-rent contracts, performed as an announcer for Re-spondent with a program of his own.Ryan testified on direct examination that his reg-ular work assignments during 1970 included his ap-pearance at certain Sunday broadcasts to do theengineering work required; that for "more than half"the Sundays in that year, he also performed the an-nouncing tasks. Ryan admitted,on cross-examina-tion, thatRespondent customarily scheduled anannouncer to appear for the Sunday broadcasts, butwhen the announcer failed to show up, Ryan took itupon himself to announce; and that Respondent hadnever directed or required Ryan to perform the an-nouncing tasks on the Sunday broadcastsin issue.The record's documentation of the grievances filedby the Union up to the date of the hearingin this caseincludes two which complained of Ryan's perfor-mance of Sunday broadcast work. These two werelimited to the work Ryan performed between 7 a.m.and 3 or 4 p.m. on Sunday, February1, and on Sun-;CollyerInsulatedWire,a Gull andWestern SystemsCo,192 NLRB No.150. ThatDecision issued only a few days before the Trial Examiner's Deci-sion in the instant case.4All of the testimony reported here was given by witnesses called by theGeneral CounselRespondent called no witnesses of its own in litigating itscase.Each witness testified to events occurring in 1970, and unless otherwisespecified,alldates hereafter mentioned are for the year 1970199 NLRB No. 58 EASTMAN BROADCASTING COMPANY, INC.435day,March 8.1Both attributed to Respondent abreach of contractual obligations allegedly imposedon it by section 4.1 of the engineer-unit contract. Thissection provides, in relevant part, that "techniciansshall not be required" to perform work other than thatspecifically described in that contract.The alleged 8(a)(5) violation, based on the sameevents, describes the Respondent's asserted departurefrom its contractual commitments as going not onlyto section 4.1 of the engineers' contract, but also tosection 4.1 of the announcers' contract. The latterreserves to members of the announcers' unit the workof broadcasting program material.Respondent denied the breach of contract attrib-uted to it by the Union at the grievance level, and itdenied the breach of contract attributed to it by thecomplaint. Its exceptions assert that it met the con-tractual duties here placed in issue by regularly sched-uling an announcer to perform the Sunday broadcastwork; and that it had not "required" the performanceof the absent announcer's work by Ryan, an engineer-unit member.2.The alleged reassignment to announcers ofengineers' hookup work at remote broadcastsThis part of the complaint alleges that, althoughRespondent's engineer-unit contract requires its as-signment of an engineer to do certain technical worknecessary for the transmission of the Company's pro-grams over the air, Respondent unilaterally reas-signed that technical work to an announcer.General Counsel litigated this alleged unfair laborpractice in the context of section 4.3 of the engineers'contract. This provides, in relevant part, "A companytechnician shall be present" at the point of origin of"commercial and sustaining programs" Respondentmay initiate at or away from its studios within a spec-ified 50-mile radius .6The testimony of announcer Richard Bing de-scribes the assertedly unlawful conduct covered bythis part of the complaint. Bing testified on directexamination that on March 20 and 21 he and Supervi-sorMichael Gaylord, a member of the announcers'work group, made a remote broadcast of a sportsevent without an engineer being present. At that timeBing observed Gaylord hook up the amplifier to thetransmission wires himself.On cross-examination, Bing admitted that at allsThese andother grievancesdescribedinfrawere processedthrough thefirst level of the grievance mechanism and, when denied,were deferred bythe Unionto the mechanism's second level.The second-level processing wasnot completed because of intervening circumstancesdescribed below.6 The contracts' terms specificallyexempt from the operationof that clauseprograms originated through or with the aid of other members ofthe indus-tryThereisno claim that the work transfers here in issue turn on theapplicationof the contracts'descriptionof exempted programsother remote broadcasts he had made during the peri-ods here material, an employee member of the engi-neers unit had customarily been assigned to do thehookup work; that Chief Engineer Wallace had ac-companied him on the broadcasts preceding the twowhich Bing and Gaylord handled by themselves; andthat Wallace had been discharged just prior thereto inMarch.Evidence additional to that elicited through Bingreveals that despite active recruitment efforts, Re-spondent had not been able to obtain a replacementforWallace by March 21; that FCC regulations didnot require that the hookup work involved be done bya licensed engineer; and that no grievances were filedwith respect to Gaylord's performance of the hookupwork on March 20 and 21.73.The allegedunilateral transfer of the masterconsole operation workThe complaint's remaining allegation, as litigated,avers that Respondent unilaterallyreassigned to an-nouncers the engineers' task of operatingmaster con-trol consoles located at Respondent's studios. Here,too, the alleged unfair labor practiceplaces in issuethe extent of the Respondent's obligations to the Un-ion under the work jurisdiction provisions containedin section 4 of the engineer-unit contract. The relevantcontract language is that providing:4.1The work covered by this agreement shallinclude all work in connection with the ... opera-tion and maintenance of radio broadcast ... andaudio equipment and apparatus by means ofwhich electricity is applied in the transmission ortransference,production or reproduction ofvoice, sound or vision with or without etherealaid .... Technicians shall not be required toperform duties which areinconsistentwith andunrelated to the work of the character describedin this section.All parties identify master control consoles aspieces of electronic audio equipment which serve asinstrumental aids to the production of sound effectsas radio material is broadcast. The consoles containcertain knobs which can be manipulated to controlvolume of sound or to obtain certain specialeffectswhile an announcer is airing his program. They aresometimesreferred to in the record (and are hereafter7 TheTrial Examiner's description of the grievances filed by the Union onMarch 9with respect to remote broadcasts made on March 7 and 8 iserroneous.The remotebroadcast issue raised by the complaint(par. 17(b))is based onannouncers'performance of engineer-unit hookup work,whereastheMarch11 grievances related to engineers'performance ofannouncing-unit work According to a stipulation of the parties, the March 11 grievancewas withdrawnby theUnion after first level grievance discussion,because,as Respondent explained,the factual assertion on which that grievance wasbasedwas erroneous. 436DECISIONSOF NATIONALLABOR RELATIONS BOARDso referred to by us) as "broadcast" consoles to distin-guish them from transmitter consoles.'Prior to the events on which General Counsel reststhis part of his case, all of Respondent's broadcastconsoles were physically located in areas outside theglass-partitioned studio rooms in which radio pro-grams are customarily prerecorded or broadcast. Aspart of a studio remodeling project on which Respon-dent embarked in January, Respondent arranged forthe construction of new studio rooms within the spaceit then occupied. It also arranged for the physicalplacement of a new broadcast console and one of twoold consoles within the new studio rooms. Respon-dent admits planning, and then making, a change inits usual allocation of the broadcast console operationwork tasks once its remodeling project was completedin late April. But it denies that anything in its con-tractswith the Union forbade its making such achange.Respondent's customary allocation of the tasks in-volved in operating the broadcast console and its de-partures from the norm before and after thecompletion, in late April, of its remodeling project,arematters described in the testimony of LutherRoot. Root was employed as an announcer and, dur-ing the relevant period of time, he was serving aspresident of NABET's Local 46 and as the union jobsteward.Root testified that the broadcast console was his-torically operated by a technician member of the engi-neers unit in accordance with directions issued to himby the announcer while the latter aired a program.The announcer transmitted these directions by meansof either hand signals or buzzers and the technicianoperator then complied by manipulating the console'svolume and sound controls.On March 19 Root observed Supervisor MichaelGaylord operating the broadcast console while Gay-lord was announcing a radio program of his own. OnMarch 20 Root filed a formal grievance complainingof Gaylord's operation of the master console on theprior day as a violation of section 4.1 of the engineers'contract,supra.9That grievance, like others earlierdescribed in this decision, was considered at the firstlevel of the grievance machinery. Respondent theredenied the breach-of-contract charge and rejected thegrievance. The parties later arranged to meet on April8 for the purpose of second-level processing of thatgrievance, the Sunday broadcast grievancesupra,and8Under FCC regulations, broadcastconsolesmay permissibly be operatedby announcers; but transmitter consoles or other electronic equipment usedto transmit radio signals through theair may only be operated by licensedengineers.Three precedent grievances dated in November 1969 complained of sim-ilar instances of independent announcers' operationof the console Thesethree grievances were withdrawnby the Unionfollowing discussion withRespondent at the first levelother unspecified grievances involving matters not inissue here.The April 8 meeting was attended by Robert East-man, Respondent's president; Ray Miller, an Interna-tional union agent heading NABET's regional office atChicago, Illinois; and Luther Root. At this meeting,Eastman generated a discussion of technical problemswhich, in Respondent's view, lay at the base ofRespondent's citation by the FCC on March 3 for anumber of alleged failures to comply with FCC regula-tions in the technical operation of its radio sta-tion. 10 Eastman represented to the union agents that, inRespondent's judgment, the recently arising eco-nomic problems justified a change in operationalmethods; and that a "permanent solution" to theseproblems could be facilitated by a renegotiation of thetwo contracts' work jurisdictional provisions so . - tosanction or authorize Respondent's establishmen, ifa "combo" operator job; i.e., one permittingRespondent's use of a single qualified employee to doall the work its two contracts with the Union re-spectively defined as separate "announcer" or "engi-neer" unit work. 11 Miller promised to give the mattersraised by Respondent prompt attention and to ar-range for an early negotiation session. But despiteRespondent's followup efforts, Miller never met East-man again for that purpose.In the latter part of April, Root observed a numberof announcers operating the master consoles them-selves. But neither Root, nor anyone else, filed anygrievance about the latter reassignment of the broad-cast console work tasks. Root subsequently com-plained to Ray Miller, the Union's Internationalrepresentative, about the more extensive transfer ofbroadcast console operation work to announcers.Miller directed Root to file NLRB charges, and theUnion subsequently did so, some 4 months later, onAugust 13.1210The typeof violationsthe FCCspecified form part of the factual back-dropin another unfair labor practice case, also institutedby the Union,which placed in issue the Respondent's motive for the dischargeof ChiefEngineer Wallace on March 13.Eastman BroadcastingCompany,Inc.,188NLRB No.13. The Board there found the complaint unsupported.The Union hadmade the discharge of Wallace both the subject of agrievance and a separate unfair labor practice charge.Thisgrievance was onealso scheduled for discussion at the second level when the parties met onApril 8.11As ispointed out by Respondent's exceptions, a "combo" job could onlybe filled byan individual who was licensed bythe FCC todo the technicalradio transmission work and who also possessed announcer skills.Respondent's agents had made the same "combo" proposal to Root inFebruary inthe context of the remodeling then in open progress;but Rootinformed them thatonly RayMiller had authority to negotiate the modifica-tions in the contracts which could authorize the creation of a "combo" job.On February24, accordingly, Eastman dictated a letter to Miller requestinga meeting for theirjoint exploration of a "permanent solution"to the "techni-cal difficulties"Respondent faced,and posted a carbon of the same on itsbulletin board.Root delivereda copyof the carbon to Miller; but Eastmanlocated and then hand-delivered the original to Miller onApril 8, after Millersaid that he had not gotten the letter in the mails.12A letter written by Eastman to Miller on October 1 referred to the failure EASTMAN BROADCASTING COMPANY, INC.437The record's remaining relevant evidence goes tothe issue of the operative effect of the contracts' work-jurisdictional clauses as envisaged by the parties dur-ing the bargaining negotiations. During these negotia-tions, each of the parties attempted to secure certainchanges in the similarly worded jurisdictional clausesof the expiring contracts. The changes most insistent-ly proposed by Respondent were aimed at securingcontractual privilege to establish "combo" jobs. Re-spondent sought to accomplish this objective byrequesting the deletion of certain jurisdictionallanguage in the engineers' contract which restrictedthe broad privilege which it sought. The Union resist-ed the demand and countered with proposals for moreexplicit jurisdictional definitions. Its purpose was tomaintain intact the group of work tasks each unit'smembers were then performing for the duration of thenew contracts' terms. This the Union sought to ac-complish by adding to the announcers' contract juris-dictional language limiting that unit'smembersspecifically to the work tasks they were then perform-ing.13A strike of several weeks' duration occurredover the parties' conflicting positions on the "combo"issue as well as over some money differences. Thestrike was ultimately settled, and new contracts con-cluded, on the basis of Respondent's agreement to theinclusion of the same jurisdictional language that waspart of the preceding engineers' and announcers' con-tracts; and the Union's acceptance of less money thanwas contained in its prestrike "final" demand.Referring to the above negotiation history, thecomplainants would construe Respondent's acquies-cence to section 4.1 of the engineers' contract as forec-losing Respondent's managerial right to transfer thebroadcast console operation, as it did, during thecontract's effective term. But as appears from its ex-ceptions, Respondent would construe the same lan-guage in light of the Union's ultimate withdrawal ofthe proposals under which announcers' jobs wouldhave remained frozen to the specific tasks they werethen performing. Respondent argues from this that itwas not asked to give up its managerial right to addto the work tasks of announcers the one additionalwork task of broadcast console operation so long asno engineer member was displaced; and it did not infact do so. The main thrust of Respondent's excep-of the Union topursue the grievances placed on joint-hold as of April 8, andsaid Respondent viewed thegrievancesas therefore "closed."Miller responded, on October5, with a letter claiming that he was inquiringinto the status of the grievances in the light of the mostrecent NLRBinvestigation into the"combo" operation. (This obviouslywas meant to referto the pending unfairlaborpractice charge in this case.)The letter states thatthe Union would contact the Employer whenit had anopportunityto investi-gate;but the Unionnever took any further action with regard to the griev-ancesThisunfair labor practice complaint was issued several weeks later.13At one pointearlyin the negotiations, the Unionhad proposed, andalmost consummated,an agreementon behalf ofthe announcer unit whichcontained provisions granting the announcers the right toperform the broad-tions,however,is that theUnion hadample opportu-nity to voice its views on the disputed issues at boththe grievance forum and at separate discussions withRespondent outside of it; and that,in light of thedecisioninCollyer,the Board should therefore dis-miss the complaint'sallegationswithout resolvingtheirmerits.B. Discussion and ConclusionsTheCollyercase and the later cases refining thescope of its deferral to arbitration policies 14 establishthat the Board will apply theCollyerrule where twobasic conditions have been met: (1) the disputed is-sues are, in fact, issues susceptible of resolution underthe operation of the grievance machinery agreed to bythe parties, and (2) there is no reason for us to believethat use of that machinery by the parties could not orwould not resolve such issues in a manner compatiblewith the purposes of the Act. We are satisfied that inthis case, like in the others citedsupra,both conditionshave been met.Each of the two contracts contains an identicalthree-step grievance mechanism culminating in bind-ing arbitration. The grievance-arbitration proceduresencompass "any complaint, dispute, or question as tothe interpretation, application or performance of theterms of [the] agreement." As our foregoing analysisof this complaint's litigated issues plainly shows, eachof the issues in this case revolves on matters of con-tractual interpretation or application that come with-in the compass of the agreed-upon grievance-arbitrationprocedures.No resolution of theseissues is possible without a threshold assessmentand evaluation of the contracts' interrelated jurisdic-tional provisions and their application to the disputedwork assignments here involved not only on the basisof their somewhat ambiguous wording as such butalso on the basis of such relevant external considera-tions as: the parties' past practices with respect towork assignments; the bargaining history leading toRespondent's contractual commitments to maintaintwo separate units of employees involved; the possibleconflicts between those commitments and the over-riding requirements imposed on its operations by thecommunications laws; the midterm changes whichtook place in Respondent's operations; and, if abreach of the contractual commitments be found, thecast console work.That agreement subsequently went by the boards appar-ently because the engineers'unit balked.14 Appalachian Power Company,198NLRB No. 7;CoppusEngineeringCorporation,195 NLRB No. 113,Great Coastal Express, Inc.,196 NLRB No.129,Kansas Meat Packers, a Division of Aristo Foods, Inc.,198 NLRB No.2;Montgomery Ward & Co., Incorporated,195 NLRB No. 186;Malrite ofWisconsin,198 NLRB No3; Joseph T Ryerson & Sons,198 NLRB No. 8;B-E-C-KChristenson-Raber-Kief &Associates,Inc.,195 NLRB No. 95;Na-tional Radio Company, Inc.,198 NLRB No1;Peerless Pressed Metal Corpo-ration,198 NLRB No5,Tulsa-Whisenhut Funeral Homes,Inc,195 NLRBNo 20. 438DECISIONSOF NATIONALLABOR RELATIONS BOARDremedy appropriate to cure it. These are all matterswhich constitute "the very stuff of labor contract arbi-tration.""Indeed, our concept of the arbital nature of thebasic controversy is, we believe, one which the partieshave themselves already recognized: the Union, bypresenting two of the three clearly interrelated workdisputes particularized in the complaint through thecontract grievance mechanism, and Respondent, bothby its hospitable consideration of the grievances filedby the Union and by its presentation to us of itsCollyer-basedrequest.On the evidence before us, we have no reason tobelieve that an arbitrator's resolution would not lay torest the controversies the parties have here presentedto us. Respondent's past relationship with the Unionand its employees reveals no enmity to employee exer-cise of protected rights. That relationship began byRespondent's voluntary assumption of a bargainingcontract with the Union as made by the predecessorowner of the business. Apart from the matters placedin issue inthis proceeding, the sole unfair labor prac-tice charge made against Respondent during the peri-od of its ownership of this business was foundunsupported by the Board.16We, therefore, conclude that this is an appropriatecase for deferral to the machinery agreed upon by theparties for resolutions of disputes arising under theircontracts, and we shall enter an appropriate order.We have not accordingly considered the merits of thealleged unfair labor practices.ble settlement in the grievance procedure or submit-ted promptly to arbitration, or (b) the grievance orarbitration procedures have not been fair and regularor have reached a result which is repugnant to theAct. 'sORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed; provided, however,that:Jurisdiction of this proceeding is hereby retainedfor the limited purposes indicated in that portion ofour Decision and Order herein entitled "Remedy."MEMBER FANNING, dissenting:For reasons stated in my dissenting opinion inCollyer Insulated Wire, supra,and other decisions cit-ed in footnote 14 of the majority opinion, I would notrefuse to decide the unfair labor practice issue litigat-ed in this case. Accordingly, I dissent.IS SeeCollyer Insulated Wire, supra16 SeeEastman Broadcasting Company, Inc., supra17 SpielbergManufacturing Company,112 NLRB 108018Collyer InsulatedWire, supra.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEREMEDYWithout prejudice to any party, and without decid-ing the merits of the controversy, we shall order thatthe complaint herein be dismissed, but we shall retainjurisdiction for a limited purpose. As we noted inCollyer,our decision represented a developmentalstep in the Board's treatment of these problems, andthe controversy here arose at a time when the deci-sions of the Board, antecedent toCollyer,may haveled the parties to conclude that the Board approveddual litigation of these controversies before the Boardand before an arbitrator. We are also aware that theparties herein have not resolved their disputes by thecontractual grievance and arbitration procedure, andthat, therefore, we cannot now inquire whether theresolution of the disputes will comport with the stan-dards set forth inSptelberg."In order to eliminate therisk of prejudice to any party, we shall retain jurisdic-tion over these disputes solely for the purpose of enter-taining appropriate and timely motions for furtherconsideration upon a proper showing that either (a)the dispute has not, with reasonable promptness afterGEORGE L. POWELL, Trial Examiner: Upon a chargefiled on August 13, 1970, by National Association of Broad-cast Employees and Technicians, AFL-CIO-CLC, and itsLocal 46, herein called Charging Party or Union, againstEastman Broadcasting Company, Inc., herein called Re-spondent, the Acting Regional Director for Region 7 of theNational Labor Relations Board, herein called the Board,issued a complaint (amended at the trial) pursuant to Sec-tion 10(b) of the Act on behalf of the General Counsel ofthe Board on November 27, 1970, alleging a violation ofSection 8(a)(1) and (5) of the National Labor Relations Act,as amended(29 U.S.C. 151,et seq.),herein called the Act.In its duly filed answer, Respondent, while admitting cer-tain allegations of the complaint, denied the commission ofany unfair labor practice.Pursuant to notice, a trial was held before me in Flint,Michigan, on May 13, 14, and 18, 1971, where the partieswere present, were represented by counsel, were affordedfull opportunity to be heard and to examine and cross-examine witnesses, and were permitted to presentoral argu-ment and file briefs. The General Counsel gave oral argu-ment and Respondent, after receivingan extensionof time,filed a brief on June 23, 1971. On the entire record of evi-and on due considerations of the oral argument and thethe issuance of this Decision, been resolved by amica-1CfBishop & Marco, Inc,159 NLRB 1159, 1161. EASTMAN BROADCASTING COMPANY, INC.brief filed by Respondent, I find, for the reasons hereinafterset forth, that the General Counsel has established by apreponderance of the evidence that Respondent violatedSection 8(a)(1) and (5) of the Act. Respondent should ceaseand desist from this conduct and take certain affirmativeactions as will be set out below in the sections entitled "TheRemedy" and "Order."FINDINGSOF FACT AND CONCLUSIONS OF LAWITHE EMPLOYERRespondent, a Michigan corporation, is engaged in thebusiness of radio broadcasting under the name WTRX-Radio at its principal place of business in Flint, Michigan.During the fiscal year ending March 31, 1970, which periodis representive of its operations during all times materialherein,Respondent received gross revenues in excess of$250,000 from its radio broadcasting business, and receivedrevenue from the sale of time for commercial advertisingand furnishing of material or services for advertisers valuedin excessof $100,000, of which revenue in excess of $50,000was obtained from advertisers of national products. I find,as admitted by Respondent, that it is now and has been atall times material herein an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.IITHELABOR ORGANIZATIONI also find as true the allegations in paragraph 7 of thecomplaint,as admitted at the trial, that the Unionis a labororganization within the meaning of Section2(5) of the Act.IIITHEUNFAIR LABOR PRACTICESThe gravamen of the complaint is that Respondentunilaterally modified the terms of the contract to put intoeffect certain operations which he had attempted withoutsuccess to write into the collective-bargaining agreementduring the previous negotiations.In essence,the complaint alleged that Respondentwanted (a) announcers to operate the master control con-sole rather than engineers; (b) to permit staff announcers toset up remote broadcast equipment and facilities withoutthe aid, assistance, and presence of staff engineers; and (c)to permit broadcast operation of the station on Sundayswith only a staff engineer acting as the engineer and theannouncer. Each of these desires of Respondent if proven,admittedly would be contrary to the terms of the collective-bargaining agreement and their jurisdictional clauses. Thequestions of fact involved are: (1) Did Respondent attemptto secure these provisions at the bargaining and (2) never-theless, after the contracts had been agreed upon withoutthem, did he put them into effect or permit them to takeplace over the objections of the Union.The Union represents both the announcers and theengineers and each of these classes of employees is in aseparate unit with separate work jurisdiction, and in sep-arate contracts?2Respondent's answer admits the contracts,the units, and the jurisdictionbut denies the majority status of the Union.In view of the admitted bargain-The Announcer's Unit-Admitted439All full-time and regular part-time announcers,and continuity and traffic department employees em-ployed by the Employer in its Flint, Michigan, place ofbusiness; but excluding all office clerical employees,engineering employees, technical employees, janitorialemployees, guards and supervisors as defined in theAct and all other employees constitute a unit appropn-ate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act.The Announcer's Jurisdiction-Admitted4.0 JURISDICTION4.1The trade jurisdiction covered by this Agreementshall include the following classifications:(a) All staff Announcers who shall be defined asthose regularly employed by the station.Staff Announcers are those individuals who per-form staff duties.Staff duties constitute assigned announcing dutiesincluding station breaks or any part thereof during adaily shift period.Excluded from the bargaining unit shall be thosepersons permitted to use the facilities of the station ona free-lance talent basis.The definition of a free-lance Announcer is thatgenerally understood in the industry.A Staff Announcer shall be on duty at the studios atall times during regular operating hours.[Emphasis sup-plied.](b) Part-time Announcers as defined in Section15.2.(c)All persons employed in the Traffic Depart-ment of the Station.(d) All persons employed in the continuity Depart-ment of the station.The Engineer's Unit-AdmittedAll full-time and regular part-time engineering de-partment employees employed by the Employer in itsFlint,Michigan, place of business, but excluding alloffice clerical employees, announcers, continuity andtrafficdepartment employees, janitorial employees,guards and supervisors as defined in the Act and allother employees constitute a unit appropriate for thepurpose of collective bargaining within themeaning ofSection 9(b) of the Act.The Engineer's Jurisdiction-Admitted4.0 JURISDICTION4.1 The work covered bythis Agreement shall includemg history with identical work junsdichonclauses andbothcurrent contractsrunning fromMay 1, 1969, to April 30, 1972, majoritystatus cannot beattackedin this proceeding.It is no real issue, and the denial in the answeris a frivolous pleading. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDall work inconnectionwith the installation (except newconstruction work),operation and maintenance of radiobroadcast,television,facsimile and audio equipment andapparatusby means of which electricity is applied in thetransmission or transference, production or reproduc-tion of voice, sound or vision with or without etherealaid,includingmagnetictape and wire recorders and rec-ordings, the cutting and playing of transcriptions and/orrecords. Technicians shall not be required to perform du-ties whichare inconsistentwith and unrelated to work ofthe character describedin this section.[Emphasis sup-plied.]This jurisdiction clause is amended effective as ofJanuary. 1, 1963, so as to permit the use, by the StaffAnnouncers, of "Mini-coders" or the electronic equiv-alent of such self-contained recording devices, for therecording of news material.4.2 It is recognized that the Engineering Department ofthe-Company is responsible for all technical aspects ofthe Company's activities and that said responsibility isrelegated, in detail, to the technicians on duty. Thejudgment of the Engineering Department shall prevailas to the type, number, placement and use of micro-phones and other technical equipment used during anytechnical assignment, broadcast, on-the-air playback,rehearsal, audition and/or recording.4.3 A Company technician shall be present at the originof Company commercial and sustaining programs orig-inating inthe field within a radius of fifty (50) miles ofthe City Hall in the City of Flint, except that the provi-sions of this paragraph shall not apply to:(a) Programs originated in the studios of otherstations.(b) Programs broadcast jointly with any other sta-tion or stations.(c) Programs originated by Network studio.Respondent's Attemptsat BargainingtoModify ContractsLuther Root was the news directior of WTRX fromJune 1967 until he left on April 2, 1971. During this time,he gathered, wrote, and broadcast new material between thehours generally of 5:30 a.m. and 10 a.m., Monday throughFriday. He was president of Local 46 and the steward of theannouncer's unit and was for a time acting steward of theengineer's unit.He credibly testified that he did not operate "combo"prior to the execution of the 1969 contracts. He defined"combo" as a combination of engineering and announcingduties being performed by one man. As a member of theUnion's team of negotiators composed of George Maher,chiefnegotiator;John Callaghan, as steward of the.announcer's unit, he identified G.C. Exh. 7 and 8 as theRespondent's contract proposals presented to the Union'snegotiators on February 24, 1969, the first day of negotia-tions for the 1969 contracts, for the engineer's unit andannouncer's unit, respectively.According to Root's testimony, the Respondent's pro-posals, General Counsel's Exhibits 7 and 8, "were presentedin an effort to change the jurisdiction clause in theEngineer's contract to allow for a combo form of operationat the station." General Counsel's Exhibit 7 provides for theelimination of the above contract sections 4.1, 4.2, and 4.3substituting therefor only the following: "An engineer mustbe on duty at the company during broadcasting hours."General Counsel's Exhibit 8 proposed to expand section 4.1(a) of the announcer's jurisdiction to read:A staff announcer shall be on duty at the studio at alltimes during regular operating hours. If the Companydecides to broadcast all night, a part-time announcermay be employed to do the night show. It is also agreedthat, on Sunday mornings, the station may operate fora period not to exceed eight (8) hours without an an-nouncer on duty.Thus, Respondent sought to eliminate,inter alia,fromthe engineer's jurisdiction the operation of audio equipmentand apparatus and the playing of records thereby makingitpossible for an announcer to combine these operationswith his duties. Insofar as the jurisdiction of the announcerswere concerned, the contract proposal was to permit anengineer to combine his operations with those of an an-nouncer on Sunday mornings. Root's conclusions, as statedabove, are substantiated. But both of these proposals wererejected in the bargaining and the new 1969 contracts, hav-ing the same jurisdiction clauses as the old contracts, are setout above.Root also credibly testified that Respondent's presi-dent, Eastman, in his "final offer" wished "to operate in acombo manner on weekends and in the evening hours, per-haps the early morning hours between midnight and 5 a.m."Also that "engineers would be eliminated from remotebroadcasts." Eastman thus wanted to combine the workformerly done by two men, an announcer and an engineer,and operate with one man. The parties continued to bargainthroughout a strike which lasted from March 1 until theabove contracts were executed on April 23, 1969.Respondent's Attempts After BargainingtoModify ContractsRoot further testified that in October and November1969, some 6 and 7 months after the contracts were signed,staff announcer Clemons told him that Operations ManagerGaylord ordered him to operate the control board(engineer's duty) while he was an announcer and Root sawhim do these combined duties. Grievances were filed byRoot at Clemons' request concerning these assignments.Root took up these grievances,with Eastman. Eastmanexplained that there was a shortage of engineers but he wasattempting to hire additional engineers. Eastman also toldRoot that there was a misunderstanding about the announc-er operating the control board as Gaylord had no right totell Clemons or order him to operate the board. Upon takingthose steps, Root said, "the union withdrew the grievancesat that point because I felt the matter was being settled."On February 4, 1970, Root filed a grievance over thefailure of Respondent to provide an announcer for dutybetween 7 a.m. and 4 p.m. on Sunday, February 1, 1960.Another grievance was filed in March over the assignmentof Ryan, an engineer, to perform announcing duties onSunday, March 8, 1970, between 7 a.m. and 3 p.m. Anothergrievance was filed when the Respondent did a remote EASTMAN BROADCASTING COMPANY, INC.broadcast without an announcer on Friday and Saturday,March 6 and 7, 1970.Another grievance was filed whenannouncer Gaylord combined announcing duties withengineer's duties of operating radio broadcast and audioequipment on Thursday,March 19, 1970.Root took up the grievance filed on February 4, 1970(together with some others unidentified),with Eastman. Ac-cording to Root:The session as I recall I met with Mr. Eastman todiscuss the grievances in his office...did not last verylong. Mr.Eastman appeared to me to be disturbed andangry that the grievances were being filed.He tookthem from my hand at one point and threw them acrosshis desk.He raised his voice to me.He indicated hisdispleasure with the fact that the grievances were beingfiled.Ibelieve he said...that he wished the Unionwould go on strike so that he could get rid of thecontract...I left...Iwent to my work area ... Mr.Eastman followed me there continuing to voice hisobjections over my filing the grievances.Then he toldme that he was going to appoint operations managerMichael Gaylord to handle labor relations for the com-pany,and that he was going to appoint the chief engi-neer Charles Wallace to handle labor relations for theengineers and that he was going to appoint me to han-dle labor relations for the company for the news de-partment.He then left.The record evidence follows:Q. Did you or did you not have any conversationwith Mr. Gaylord around that time following the con-versation with Mr. Eastman you just described?A. Yes, I did.Q.Would you tell us when and what discussionthere was?A. Yessir,Mr.Gaylord came to my work area injust a matter of minutes after Mr.Eastman had left. Hetold me that Mr. Eastman had appointed him to handlelabor relations for the company.He said that, Mr. Gay-lord told me, Mr.Eastman was not able to handle theunion thing any longer.We had as I recall a lengthydiscussion at which time Mr. Gaylord told me that hewould like to discuss with me and with the union thepossibility of the station going to a combo type opera-tion. He indicated that it was his feeling that this wouldbe a temporary measure in that the station had recentlyreceived a number of citations from the Federal Com-munications Commission relative to some technicalproblems at the station.He said he viewed the fact thatthe station would enter into a combo situation for atemporary period to free the engineers from the controlboard to make the necessary adjustments.I told Mr.Gaylord that I had no authority to enter into any suchagreement or waiver or negotiations with him relativeto the combo operation.However, I did suggest to himthat he contact Ray Miller who was the Regional Di-rector of Region 4,NABET,by letter and request thata meeting be set up with him to discuss the situation.Q. Did you have any further discussions at or closeto that time with Mr. Gaylord on the same?A. Yes sir, I did.Q. Would you tell us how long afterward that was?441A. It was about a week and a half after the Feb-ruary 4 date.Q.What was discussed.A. It was a similar discussion that took place. Mr.Gaylord came to me and asked if I would meet withhim to discuss the situation further and I said yes. Wemet at the Pancake House near the studios and hadbreakfast.Mr. Gaylord said at that point that he hadbeen in contact with Mr.Daniel the company attorneyand there was apparently going to be some problemwith him being appointed as labor relations,to handlelabor relations for the company,due to the fact that hewas also a member of the bargaining unit but that hewould still like to discuss with me some methodwhereby the company could get into a combo typeoperation and do it according to the contract in a legaland above board manner.We discussed as I recallsome specific points.Mr. Gaylord indicated to me thatagain he would like to enter into the combo operationfor perhaps a trial period of two months during whichtime the technical adjustments could be made by theengineers, and that also during these two months thiswould give ample time for the union and the companyto enter into negotiations relative to the combo situ-ation in hopes of coming up with a permanent solution.Mr. Gaylord said he envisioned once the negotia-tions got under way that the company would be willingto bend in some degree relative to wages and that per-haps a permanent solution to the combo situationcould be found. He indicated he had been in contactwith Mr. Riddleberger who is the executive vice presi-dent of the Eastman Company and that Mr. Riddleber-ger had indicated to him that the remodeling of thestudios which was currently underway at the time thatwhen the new on-the-air studio was built that that stu-dio would be operated in accordance with the contractwhether it be combo agreed to or the way we weredoing it,which was separate with an engineer-an-nouncer type of arrangement.Q. Referring to the first half of February which Ibelieve the last several questions have been alluding to,what was going on at the studio itself if you recall atthat time?A. Yes sir.As I recall at about the beginning ofJanuary of 1970 the company undertook to remodelthe broadcast area of the radio station.They remodeledthe studio area and constructed two new studios inplace of an older area.Q. How much effect if any on the method of work-ing, that is the work of announcers and engineers didthe course of the remodeling job itself mean, change?A. There was no change during the remodeling.The method we were operating in it did not disrupt thebroadcast operation in any way.Q. Can you tell us when if ever a change did occurin the method of operation?A. As I recall toward the middle or end of Aprilthere was a change in the method of operation,that'sApril 1970.Q. Had the remodeling or had it not been finishedby that time? 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Yes sir, it had.Q. Only very recently at that time?A. The remodeling had been completed earlier,probably around the first of March but the wiring upof new electronic equipment that was being installed inthe remodeling section lasted until the middle or endof April.Q.Would you describe the change itself whichoccurred in the method of operation as you have ob-served employees?A. The operation that had previously been con-ducted with the engineer operating the master controlboard and playing thetapes in oneroom and the an-nouncer in a separateroom announcingwas changed sothat the announcersoperatedthe mastercontrol board,announcedand also played the tapes.[Emphasis sup-plied.]Q. How did you first discover that there was sucha change in operation occurring?A. Part of my function as new director was to bein the studio to give my news broadcasts. So I don'trecall the exact date but the newsroom was alsochanged into the new area so then I was able to observethis new operation.Q. Was there or was there not any company an-nouncementto employees predicting such a changebefore it occurred?A. None that I can recall sir.The grievances above relating to Engineer Ryan'sworking without an announcer on Sunday, March 8, 1970,the one relating to remote broadcasts on Friday and Satur-day,March 6 and 7, 1970, and the one relating to Gay-lords's combining announcers' duties with engineers' dutieson Thursday, March 19, 1970, were also discussed withEastman by Root. According to Root's credited testimony:Mr. Eastman did admit that he realized he was violat-ing or operating in violation of certain Sections of thebargainingagreeement.Eastman "denied the grievance at the first level and [Root]then transmitted them to Mr. Miller for his disposition atthe second level."These grievances then were discussed "at the secondlevel" on April 8, 1970. Eastman apologized for not havingcontacted the union first to seek a waiver of announcersbeing present atsome remotebroadcasts and "indicated itwould not occuragain."`The Union then withdrew the re-mote grievance.But no agreement could be reached on the combo oper-ation-"violations." Eastman denied he had violated thecontract but was willing to "enter into discussions with theUnion relative to resolving the combo situation." The Un-ion and Respondent agreed to place these grievances "onhold at the second level ... pending further talks relativeto the combosituation."Root testified he had seen announcers Gaylord, Clem-ons, Appolson, Arema, and Hood operate the master con-trol board since April 1970. Bing credibly testified that staffannouncers set up and operated remote broadcasts withoutstaff engineers.Ryan,engineer, testified that he announcedover half of the Sundays from January 1970 to November1970.Supervisory Status ofGaylordGaylord was a supervisor within the meaning of theAct. He was put in charge of labor relations and indeed bar-gained with Root as the agent of Respondent.He had over-all responsibility for the broadcast operations of the stationsrelative to announcers and engineers.On June 5,1969, East-man issued a memo to his staff announcing Gaylord's pro-motion to operationsmanager stating the aboveresponsibility.A series of subsequent memos issued by Gay-lord attested to the fact that he exercised this authority.Finally,the Supplemental Decision on Challenges and Ob-jections and Certification of Results of Election in Case7-UD-73,involving Respondent,found Gaylord to be asupervisor within the meaning of Section 2(11) of the Acton substantially the same facts as were developed in thiscase.ConclusionsIt isapparent then that Respondent attempted, overthe Union's complaints to operate in certain particulars asa "combo" operation and that after the contract was execu-ted Eastman, through Gaylord, continued to seek agree-ment from Root to so operate. Root had no authority to somodify the contract and refused to do so. Nonetheless Re-spondent unilaterally put into effect certain "combo" oper-ationswhich included: (a) having announcers operate themaster control console rather than an engineer; (b) permit-ting staff announcers to set up remote broadcast equipmentand facilities without the aid, assistance, and presence ofstaff engineers; and (c) permitted broadcast operations ofthe station on Sundays with only a staff engineer acting asthe engineer and the announcer. This conduct, being inderogation of Respondent's statutory obligation under Sec-tion 8(d), violated Section 8(a)(5) and Section 2(6) and (7)of the Act:C & S Industries, Inc.,158 NLRB 454.IV THE REMEDYHaving found that Respondent's conduct was in dero-gation of its statutory obligation under Section 8(d) of theAct and as such violated Sections 8(a)(5) and (1) and 2(6)and (7) of the Act, I shall recommend that it be ordered tocease and desist therefrom.V THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth above in sectionIII, above, occurringin connectionwith Respondent's oper-ations described in section I, above, have a close,intimate,and substantial relationship to trade, traffic,and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.Upon the foregoingfindingsof fact and the entire rec-ord in thiscase, I reach the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning EASTMAN BROADCASTING COMPANY, INC.443of Section 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Michael Gaylord is a supervisor within the meaningof Section 2(11) of the Act.4. By refusing to bargain collectively with the Union asthe exclusive representative of its employees in the followingappropriate units with respect to unilaterally placing intoeffect changes in job duties of employees in the units by: (a)having the staff announcer perform broadcasting and an-nouncing operations from the master control board whichthe announcer operated himself; (b) having the engineer actas both announcer and engineer during the regular sched-uled broadcast operation of the station on Sundays; and (c)having the announcers operate and set up remote broadcastequipment and facilities without the aid, assistance, andpresence of staff engineers,the Respondent has engaged inand is engaging in unfair labor practices within the meaningof Section 8(a)(1) and (5) of the Act.All full-time and regular part-time announcers, andcontinuity and traffic department employees employedby the Employer in its Flint, Michigan, place of busi-ness;but excluding all office clerical employees, engi-neering employees, technical employees, janitorialemployees, guards and supervisors as defined in theAct and all other employees constitute a unit appropri-ate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act.All full-time and regular part-time engineering depart-ment employees employed by the employer in its Flint,Michigan, place of business; but excluding all officeclerical employees, announcers, janitorial employees,guards and supervisors as defined in the Act and allother employees constitute a unit appropriate for thepurpose of collective gargaining within the meaning ofSection 9(b) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices effecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDERSThe Eastman Broadcasting Company, Inc., its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with National As-sociation of Broadcast Employees and Technicians, AFL-CIO-CLC, and its Local No. 46, as the exclusive representa-tive of the employees in the units set forth above under thesection entitled "Conclusions of Law."(b)Making unilateral changes in wages, rates of pay,or other terms and conditions of its employees in the above-described appropriate units during the terms of the collec-tive-bargainingagreementscovering said units without firstreachingagreementwith National Association of BroadcastEmployees and Technicians, AFL-CIO-CLC, and its LocalNo. 46, concerning such changes.(c) In any like or relatedmanner interferingwith, re-straining, or coercing its employees in the exercise of theirright to self-organization, to form, join, or assist NationalAssociation of Broadcast Employees and Techinicians,AFL-CIO-CLC, and its Local No. 46, or any other labororganization, or to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2. Take the following affirmative action:(a) Upon request of National Association of BroadcastEmployees and Technicians, AFL-CIO-CLC, and its LocalNo. 46, revoke the unilateral changes described in the sec-tion entitled "Conclusions of Law," above.(b) Upon request, meet and bargain collectively withNational Association of Broadcast Employees and Techni-cians,AFL-CIO-CLC, and its Local No. 46, as theexclusive representative of the employees in the above-de-scribed appropriate units with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment.(c)Post at its place of business in Flint, Michigan,copies of the attached notice marked "Appendix. "4 Copiesof said notice, on forms provided by the Regional Directorfor Region 7, shall, after being signed by the Respondent'srepresentative, be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat such notices are not altered, defaced, or covered by anyother material.(d) Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps it hastaken to comply herewith.'3 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations,and recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and Order,and all objectionsthereto shall be deemed waived for all purposes.4 In the event that the Board'sOrder is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board" shall be changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the NationalLaborRelations Board "5In the event that this recommended Order is adopted by the Board afterexceptions have been filed,notify said Regional Director, in writing, within10 days of this Order, what steps Respondent has taken to comply herewith.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to bargain collectivelywith Na-tional Association of Broadcast Employees and Tech-nicians,AFL-CIO-CLC, and its Local No.46, as theexclusive representative of the employees in the bar-gaining units described below.WE WILL NOT make unilateral changes in wages, DECISIONSOF NATIONALLABOR RELATIONS BOARDrates of pay, or other terms and conditions of the em-ployees in the said bargaining unit during the terms ofthe collective-bargaining agreements covering saidunits without first reaching agreement with NationalAssociation of Broadcast Employees and Technicians,AFL-CIO-CI,C, and its Local No. 46.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their right to self-organization, to form, join, or assistNational Association of Broadcast Employees andTechnicians,AFL-CIO-CLC, and its Local No. 46, orany other labor organization, or to engage in otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrainfrom any and all such activities.WE WILL revoke the unilateral changes found tohave been made herein in the collective-bargainingagreements upon request of National Association ofBroadcast Employees and Technicians, AFL-CIO-CLC, and its Local No. 46.WE WILL bargain collectively, upon request, withNational Association of Broadcast Employees andTechnicians, AFL-CIO-CLC, and its Local No. 46, asthe exclusive representative of all our employees in thebargaining units described below with respect to ratesof pay,wages,hours of employment, and other termsand conditions of employment and, if an under-standing is reached,embody such understanding in asigned agreement. The bargaining units are:All full-time and regular part-time announcers,and continuity and traffic department employeesemployed by the Employer in its Flint, Michigan,place of business;but excluding all office clericalemployees,engineering employees,technical em-ployees,janitorial employees,guards and supervi-sors as defined in the Act and all other employeesconstitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Sec-tion 9(b) of the Act.All full-timeand regular part-time engineering de-partment employees employed by the employer initsFlint,Michigan, place of business; but exclud-ing all office clerical employees,announcers, jani-torialemployees,guards and supervisors asdefined inthe Act andall other employees consti-tute a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9(b)of the Act.DatedByEASTMAN BROADCASTING COMPANY,INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This Notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questionsconcerningthisNotice or compliancewith its provisions, may be directed to the Board's Office,500 Book Building, 1249 Washington Boulevard, Detroit,Michigan 48226, Telephone 313-226-3200.